 Case 1:18-cr-00681-WFK Document 11 Filed 01/03/19 Page 1 of 1 PageID #: 306


JMK:MSA/MEB
F. #2016R00695

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                                              ORDER
       - against -                                 CR 18-681 (WFK)
JEAN BOUSTANI et al.,

                     Defendants.


--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Mark E. Bini, for

an Order unsealing a redacted copy of the indictment and the above-captioned matter with

respect to the defendants JEAN BOUSTANI, MANUEL CHANG, ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA only, and that redacts the names of co-

defendants who have not yet been apprehended.

              WHEREFORE, it is ordered that the redacted indictment and matter be

unsealed as to the defendant JEAN BOUSTANI, MANUEL CHANG, ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA only.

Dated: Brooklyn, New York
       _________________,
       January 3          2019



                                             S/PEGGY KUO
                                          HONORABLE
                                          HONOORABBLE PEGGY KUO
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
